DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Response to Amendment
Applicants’ submission, filed on 01/25/2022, in response to claims 1-3, 7-10, and 14-19 rejection from the final office action (10/28/2021), by amending claim 1 and cancelled claim 14 is entered and will be addressed below.
The examiner notices Applicants incorporated claim 14 into independent claim 1. 

Election/Restrictions
Claims 4-6 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-D, there being no allowable generic or linking claim.
Claim Interpretations
the edge is configured to decompose a pulling force acting on the boundary line between the mask pattern region and the non-mask pattern region when the mask is in a tensioned state“ of claim 1, according to Applicants’ Specification at 1st complete paragraph of page 7 and the last complete paragraph of page 9. The force decomposition is a mathematical concept, not a physical structure. Even a straight edge can be deposed into two forces, one zero force and another full force as this portion of the claim does not state the two decomposed forces are non-zero. Even if the claim is amended to two non-zero decomposed forces, it is merely a result of the other part of the previous limitation “the boundary line, of the mask pattern region is concave towards an inner side of the mask pattern region in the first direction“.

Claim 1 recites “wherein there is a boundary line” and then “wherein there are two boundary lines“, the latter is regard as including the former for a total to two boundary lines. Applicants’ apparatus does not and can not have three or more boundary lines in the first direction. Eliminating the redundant portion of the claim can clarify it and avoid confusion.

The “mask pattern region”, “non-mask pattern region” and “a boundary line  between the mask pattern region and the non-mask pattern region“ of claim 1, Applicants’ Specification did not describe what the structure of the “mask pattern region” and “non-mask pattern region”, assuming there is no holes in the non-mask pattern region, there is no description of how many holes in the mask pattern region, or the 
Furthermore, the shape of such mask pattern region seems to be a state before the mask being stretched/tensioned. This is a product by process claim and does not have patentable weight in the final product/apparatus.

In the remarks section of current submission, Applicants stated that’’
 “a mask pattern region” indicates a region covered by the thin mask and “a non-mask pattern region” indicates a region not covered by the thin mask in the mask frame. Thus, the shape of such mask pattern region should be the same as the shape of the thin mask after the thin mask is stretched, … 
See the 2nd last paragraph of page 5.

This statement contradicts with the Specification and the claim. This statement is saying the entire thin mask 100 is the mask patter region, but the claim requires “wherein there is a boundary line between the mask pattern region and the non-mask pattern region”. And the frame was not claim until claim 19, the non-mask region of the mask cannot be mask frame.

The examiner invites Applicants to set up interview to resolve what Applicants’ disclosure distinction between the mask pattern region 20 and and effective mask regions 40 so as to move the prosecution forward.


The “at least one effective mask region” of claim 13 also lack definition what makes it an effective mask region.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120240850, hereafter ‘850), in view of Xu et al. (CN 205856592, hereafter ‘592, published 01/04/2017, US 20180245198, hereafter ‘198, is used as English translation).
‘850 teaches some limitations of:
	Claim 1: a deposition mask according to an exemplary embodiment of the present invention will be described with reference to FIGS. 1 through 4. FIG. 1 is a perspective view of a deposition mask 120 ([0035], the claimed, the claimed “A mask, comprising”):
	The terminology used herein is for the purpose of describing particular embodiments only and is not intended to be limiting of the invention ([0031]), FIGS. 3A th corrected patterns 141 through 143 from first through nth initially designed patterns 131 through 133 shown in FIG. 2 ([0035], last sentence, Figs. 3A, 3B shows conceptual concave boundary, it is also possible to conceptually having both conceptual concave boundaries of Figs. 3A and 3B, the claimed “a mask pattern region; a non-mask pattern region around the mask pattern region; and two fixing areas disposed opposite to each other in a first direction in the non-mask pattern region and configured to fix the mask, wherein there is a boundary line between the mask pattern region and the non-mask pattern region in the first direction, and an edge, along the boundary line, of the mask pattern region is concave towards an inner side of the mask pattern region in the first direction”, note the end of mask 120 as shown in Fig. 1 is the claimed “two fixing area”, note the claim is rejected based on broadest reasonable interpretation, see claim interpretation above, and “the edge is configured to decompose a pulling force acting on the boundary line between the mask pattern region and the non-mask pattern region when the mask is in a tensioned state” is an abstract math metical concept and at best, and two non-zero forces is a result of concave boundary),
	Fig. 1 shows mask 120 is rectangular (the claimed “wherein the mask has a rectangular shape and has two sides opposite to each other in the first direction”),
	Again, it is also possible to conceptually having both conceptual concave boundaries of Figs. 3A and 3B, it would have had the claimed “wherein there are two boundary lines between the mask pattern region and the non- mask pattern region in the first direction, and each of two edges, along the two boundary lines, of the mask pattern region is concave towards the inner side of the mask pattern region in the first direction”.

‘850 is silent on the dimension of the mask 120 and does not teach the limitation of:
Claim 12: (wherein the mask has a rectangular shape and has two sides opposite to each other in the first direction), and a minimum distance between the edge of the mask pattern region and one, immediately adjacent to the edge, of the two sides of the mask is greater than 200 microns.

‘592 is an analogous art in the field of Mask And Evaporation Device (title), the mask 100 comprises a frame 101 and mask strips 102 fixed on the frame 101 (Fig. 1, [0029]). ‘592 teaches that  the distance L between the main body of the first mask strip 1021 and the outer frame 1011 is 0.5 mm-2 mm. Illustratively, L is 1 mm (Fig. 2, [0036], therefore, there is no hole in this distance of L, and the end of the mask strip is further away).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted mask strip with main body hole pattern to the outer frame with a non-hole area at least 1 mm, as taught by ‘592, to the mask 120 of ‘850, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 


	‘850 further teaches the limitations of:
Claims 2-3: Fig. 3A shows the claimed “wherein: the edge of the mask pattern region has an arc shape” of claim 2 and “wherein: the edge of the mask pattern region has a curved shape” of claim 3.
Claims 7-10, 13, and 15-18: Figs. 1-2 shows symmetric distribution of the mask 120 and the patterns 131-133 in both X and Y directions, Figs. 3A-3B can be combined in conceptual to be symmetric in in both X and Y directions too (the claimed “wherein: the edge of the mask pattern region is axially symmetrical about a center line of the mask extending in the first direction” of claim 7, “wherein: the edge of the mask pattern region is axially symmetrical about a straight line extending in the first direction” of claim 8, “wherein: the mask is axially symmetrical about a center line of the mask extending in the first direction” of claim 9, “wherein: the mask has a rectangular shape, a length direction of the mask is the first direction, and the fixing areas are located at two ends of the mask in the length direction, respectively” of claim 10, “wherein: the mask pattern region comprises at least one effective mask region, and the at least one effective mask region is axially symmetrical about a center line of the mask extending in a second direction perpendicular to the first direction” of claim 13, say, patterns 132 as the effective mask region, “wherein: the mask is axially symmetrical about a center line of the mask extending in a second direction perpendicular to the first direction” of claim 15, “wherein: the two edges of the mask pattern region are axially symmetrical about a 
Claim 19: the deposition mask 120 according to the current exemplary embodiment is placed on a mask frame 100 ([0036]), In the deposition mask 120 according to the current exemplary embodiment, initially designed patterns and corrected patterns are defined in view of a tensile force applied to the deposition mask 120 to fix the deposition mask 120 onto the mask frame 100 ([0067], and as shown in Fig. 1, the claimed “A mask assembly, comprising: the mask according to claim 1; and a frame comprising two opposite borders, wherein the two fixing areas of the mask are respectively fixed to the two opposite borders of the frame, and the mask is subjected to a predetermined tension exerted by the two opposite borders of the frame”).
Claims 1-3, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘850, in view of Want et al. (US 20160263607, hereafter ‘607).
As applicants argued that ‘592 does not directly teaches “minimum distance between the edge of the mask pattern region and one, immediately adjacent to the 

‘850 teaches some limitations of claim 1 and does not teach the other limitation of claim 1 as discussed above.

‘607 is an analogous art in the field of  MASK PLATE AND PREPARATION METHOD THEREOF (title), relates to the field of display technology ([0001]), vaporization coating holes are firstly formed in the mask plate ([0002]), vaporization coating holes 104 are formed in the graphic region 101, and buffer holes 105 are formed in the blank region 102. The tensile stress applied to the mask plate may be redistributed through the buffer holes 105, in order to avoid, to the maximum extent, the deformation of the mask plate effecting on the location and shape of the vaporization coating holes 104 (Fig. 1, [0025]). ‘607 teaches that the distance H1 between the buffer hole 105 and the edge of the graphic region 101 may be greater than or equal to 1 mm, and the distance H2 between the buffer hole 105 and the edge of the mask plate may be greater than or equal to 1 mm, so that the tensile stress may be dispersed more uniformly ([0030]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted mask strip with through holes at least 2 mm ( 2000 μm) from the edge, as taught by ‘607, to the mask 120 of ‘850, for the purpose of tensile stress may be dispersed more uniformly, as taught by ‘607 ([0030]).

	Claims 2-3, 7-10 and 15-19 rejections are discussed above.
Claims 1-3, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20140147949, hereafter ‘949), in view of ‘592.
‘949 teaches some limitations of:
Claim 1: Referring to FIG. 1, the mask strip 110 includes a plurality of masking pattern units 120, and it is extended in a length direction (i.e., y-axis direction) and is fixed to a frame ([0033], the claimed “A mask, comprising: a mask pattern region; a non-mask pattern region around the mask pattern region”); fixing both ends of the mask strip to the frame ([0059], the claimed “and two fixing areas disposed opposite to each other in a first direction in the non-mask pattern region and configured to fix the mask”),
As shown in FIG. 3, the rows (L1, L2, L3, L4 . . . ) respectively have a curvature and are formed to be concave toward the center of the masking pattern unit 120 ([0048], or Fig. 1, the claimed “wherein there is a boundary line between the mask pattern region and the non-mask pattern region in the first direction, and an edge, along the boundary line, of the mask pattern region is concave towards an inner side of the mask pattern region in the first direction”, and “the edge is configured to decompose a pulling force acting on the boundary line between the mask pattern region and the non-mask pattern region when the mask is in a tensioned state” is a result of the curvatures of the masking pattern),

Fig. 1 shows “wherein there are two boundary lines between the mask pattern region and the non- mask pattern region in the first direction, and each of two edges, along the two boundary lines, of the mask pattern region is concave towards the inner side of the mask pattern region in the first direction“.

‘949 is silent on the dimension of the mask strip 110 and does not teach the limitation of:
Claim 12: (wherein the mask has a rectangular shape and has two sides opposite to each other in the first direction), and a minimum distance between the edge of the mask pattern region and one, immediately adjacent to the edge, of the two sides of the mask is greater than 200 microns.

‘592 is an analogous art in the field of Mask And Evaporation Device (title), the mask 100 comprises a frame 101 and mask strips 102 fixed on the frame 101 (Fig. 1, [0029]). ‘592 teaches that  the distance L between the main body of the first mask strip 1021 and the outer frame 1011 is 0.5 mm-2 mm. Illustratively, L is 1 mm (Fig. 2, [0036], therefore, there is no hole in this distance of L, and the end of the mask strip is further away).

prima facie case of obviousness. MPEP 2144.07. 

‘949 further teaches the limitations of:
Claims 2-3: As shown in FIG. 3, the rows (L1, L2, L3, L4 . . . ) respectively have a curvature and are formed to be concave toward the center of the masking pattern unit 120 ([0048], or Fig. 1, the claimed “wherein: the edge of the mask pattern region has an arc shape” of claim 2 and “wherein: the edge of the mask pattern region has a curved shape” of claim 3).
Claims 7-10 and 15-18: The rows (L1, L2, L3 . . . ) can be symmetrically formed with respect to the center of the length direction of the masking pattern unit 120. That is, the respective rows (L1, L2, L3 . . . ) are symmetric with respect to the center line CC1 in the length direction. Further, the respective columns (C1, C2, C3 . . . ) can be formed to be symmetric with respect to the center of the width direction of the masking pattern unit 120. That is, the rows (L1, L2, L3 . . . ) are symmetric with respect to the center line CL1 in the width direction (Fig. 3, [0055], the claimed “wherein: the edge of the mask pattern region is axially symmetrical about a center line of the mask extending in the 
Claim 13: Fig. 1 shows symmetrical regions 120 before or after tension (the claimed “wherein: the mask pattern region comprises at least one effective mask region, and the at least one effective mask region is axially symmetrical about a center line of the mask extending in a second direction perpendicular to the first direction”).
Claim 19: tension is constantly applied in a predetermined direction when the mask strip ([0028]), The mask strip 110 is a thin plate that is elongated in a first direction .
Claims 1-3, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘949, in view of ‘607.
As applicants argued that ‘949 does not directly teaches “minimum distance between the edge of the mask pattern region and one, immediately adjacent to the edge, of the two sides of the mask is greater than 200 microns” of claim 1, the examiner applies ‘607 for alternative rejection.

‘949 teaches some limitations of claim 1 and does not teach the other limitation of claim 1 as discussed above.

‘607 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted mask strip with through holes at least 2 mm ( 2000 μm) from the edge, as taught by ‘607, to the mask strip 110 of ‘949, for the purpose of tensile stress may be dispersed more uniformly, as taught by ‘607 ([0030]).

	Claims 2-3, 7-10 and 15-19 rejections are discussed above.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
In regarding to claim interpretation, Applicants repeatedly assert based on Figs. 1-5, that the shape of the mask pattern region should be the same as the shape of the thin mask after thin mask is stretched/tensioned and attached to the mask frame, and the effective mask region should be referred to as the region of the opening in the mask frame, see the last two paragraphs of page 5.
This argument is found not persuasive.

The examiner invites Applicants to set up interview to resolve what Applicants’ disclosure distinction between the mask pattern region 20 and and effective mask regions 40 so as to move the prosecution forward.
In regarding to 35 USC 103 rejection, Applicants argue that 
A) Kobayashi ‘850 and Hong ‘949 do not teach the feature (1) because each pattern area of D1 has only one boundary line concave inward, (Fig. 3A or Fig. 3B), see the bridging paragraph between pages 6 and 7.
This argument is found not persuasive.
The OC has clearly set forth that ‘850 teaches –
FIGS. 3A through 3C are conceptual views for explaining a method of obtaining first through nth corrected patterns 141 through 143 from first through nth initially designed patterns 131 through 133 shown in FIG. 2 ([0035], last sentence, Figs. 3A, 3B shows conceptual concave boundary, it is also possible to conceptually having both conceptual concave boundaries of Figs. 3A and 3B …

It appears Applicants are arguing that claim 1, or feature (1), has to be “consisting of two boundary lines”, but such term is not in claim 1 and it also contradicts with “there is a boundary line” earlier in claim 1.
Note even Applicants amend the claim toward “consisting of two boundary lines”, as the mask pattern region is under question, see claim interpretations above, the examiner requires better information from Applicants to asses such amendment. Otherwise, the examiner has to base on broadest reasonable interpretations based on the understanding of Applicants’ disclosure.
B-1) ‘850’s initially designed pattern is to form an inwardly concave corrected patter under the action of pulling force rather than pre-setting an inwardly concave boundary line on the initially design patter, see the 1st complete paragraph of page 7.
This argument is found not persuasive.
The examiner disagrees with Applicants’ assertions. 
‘850’s statement “FIGS. 3A through 3C are conceptual views for explaining a method of obtaining corrected patterns from initially designed patterns shown in FIG. 2”, the designed pattern is the final mask pattern under tension as shown in Figs. 1-2.

B-2) ‘949’s boundary lines in each row of the mask pattern unit 120, the mask patter unit is also deformed as a whole, see the 2nd complete paragraph of page 7.
This argument is found not persuasive.
The examiner does not understand why each row of mask pattern has two concave curves won’t read into the feature (2) as feature (2) requires only one concave boundary line. 
It appears Applicants are arguing that claim 1, or feature (2), has to be “consisting of one boundary line”, but such term is not in claim 1 and it also contradicts with “there are two boundary lines” later in claim 1.
C) Xu ‘592 does not teach the feature (3), see page 8.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

“the distance L between the main body of the first mask strip 1021 and the outer frame 1011 is 0.5 mm-2 mm. Illustratively, L is 1 mm (Fig. 2, [0036], therefore, there is no hole in this distance of L, and the end of the mask strip is further away)”.
Therefore, in the combination, at least 1 mm at the both end regions do not need to have holes (therefore, the non-mask pattern region has at least 1 mm).

The examiner ponders whether Applicants may add limitation of the mask pattern region with two straight lines connecting the two concave ends. However, as the boundary of mask region and non-mask region is not clear (due to the effective mask regions 40), what structurally distinguishes this boundary other than mathematical abstract boundary need to be clarified. For example, are the through-holes only available in the effective mask regions 40? If there is no holes in the mask region 20 other than the effective mask regions 40, then the boundary between the mask region and the non-mask region does not have physical distinction and is purely a mathematical abstract boundary. Perhaps there are different kinds of holes in the mask pattern region 20? Or there are different thickness in the mask pattern region? An interview may help resolve such distinction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.